Citation Nr: 1713576	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 10 percent since September 2, 2008, for residuals of a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2002 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The case was remanded in April 2016 for evidentiary development. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDING OF FACT

During the entire appellate period, the Veteran's back disability manifested with forward flexion of 70 degrees at worse but with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a back disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, Diagnostic Code (DC) 5237 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. Regarding claims for increased disability ratings, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued notice letters to the Veteran in September 2008 and January 2009 that met the VCAA notice requirements.

All necessary assistance has been provided. The Veteran's service treatment and personnel records, pertinent post-service medical records, VA examination reports, personal statements, and buddy/lay statements have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in October 2008 and July 2013. These examinations fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating residuals of a lumbar strain disability, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Increased Ratings

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities. Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7.

For claims for increased ratings which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate. See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran's service-connected lumbar strain disability is rated at 10 percent disabling under 38 C.F.R. § 4.71a, DC 5237. All spinal disabilities are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Residuals of the lumbar spine are to be evaluated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (DC 5243), whichever method results in the higher rating. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a. 

The General Rating Formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate DC. Id. at Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. at Note (2). 

The Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 5243 (2016). An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Id.at Note (1). 

The Veteran contends his lumber strain has resulted in an abnormal spinal contour and warrants a higher rating.

At the October 2008 VA medical examination, the Veteran reported a history of fatigue, stiffness, and daily pain. He described the pain as burning, of moderate severity, constant in duration, with a frequency of one to six days a week. He also reported weekly flare ups that lasted for hours but with no additional limitation of motion. He reported no incapacitating episodes, no need for assistive devices and no limitation to walking. 

The examiner noted the Veteran's spine was normal in posture, and that he had a normal gait with no abnormal spinal curvatures. The examiner noted no lumbar spine ankylosis. The examiner noted objective abnormalities, including muscle spasms severe enough to be responsible for abnormal gait or spinal contour, but did not diagnosis him with scoliosis, reversed lordosis or abnormal kyphosis. The examiner also noted pain with motion and tenderness. Muscle tone was normal. The Veteran did not demonstrate any abnormal sensations in his upper or lower extremities, and his reflexes were normal. The Veteran's range of motion was forward flexion to 90 degrees, extension to 30 degrees, left lateral flexion and rotation to 30 degrees, right lateral flexion and rotation to 30 degrees, with objective evidence of pain. The Veteran demonstrated objective evidence of pain but no additional limitation of motion following repetitive motion testing. Imaging showed "vertebral height, alignment and bone marrow signal is with normal limits" and that "there is no spinal stenosis." 

The examiner noted "small left-side disc extrusions at T4-T5, T5-T6, and T6-T7 levels narrowing, but without definite obliteration of the anterior CSF space." The examiner diagnosed the Veteran with transligamentous (extruding) discs at levels T4-T5, T5-T6, and T6-T7 with residual pain. The examiner noted "significant effects" on the Veteran's usual occupation, indicating weakness or fatigue and pain, with moderate effects on usual daily activities such as chores, exercise, sports and recreation, mild effects for activities such as shopping and traveling, and no effects on activities such as bathing, feeding, dressing, and grooming.  

Treatment records indicate the Veteran saw a private chiropractor in 2009 and 2010 which provided temporary relief of his chronic back pain. 

At the July 2013 VA medical examination, the examiner noted the Veteran's diagnoses of muscle strain and degenerative disc disease of the lumbar spine. The Veteran reported his back pain persists through the night and awakens him regularly. He experiences related numbness in his arm and buttock. He takes Aleve daily but reports flare ups have no functional impact. 

The Veteran's forward flexion was to 70 degrees, his extension to 30 degrees, his right lateral flexion to 30 degrees with no objective evidence of painful motion, his left lateral flexion to 30 degrees, his right lateral rotation to 30 degrees with no objective evidence of painful motion, and his left lateral rotation to 30 degrees. The examiner noted the Veteran had "thoracic kyphosis of 40 degrees with forward flexion." The Veteran was able to conduct repetitive testing with the same results, and did not have additional limitation of motion following repetitive testing. Contributing factors of the Veteran's functional impairments were pain on movement, interference with sitting, standing and/or weight-bearing activities, and pain while sleeping. The Veteran had localized tenderness but no guarding or muscle spasms. The Veteran did not demonstrate abnormal kyphosis. Muscle strength and deep tendon reflexes were normal. 

The Veteran had normal sensory testing, but the examiner noted the Veteran demonstrated "paresthesia/hyperalgesia of the left chest wall in the distribution of a thoracic nerve around T7." The Veteran tested negative for radiculopathy but had distribution between the T7 and T8 thoracic spine, indicating mild left radiculopathy. No other neurological abnormalities such as bowel or bladder problems were noted. The Veteran has IVDS but with no incapacitating episodes over the past twelve months. Diagnostic imaging showed well-maintained disc spaces, with no arthritis, interval compression fracture, or subluxation. The examiner noted the functional impact of the Veteran's disability is "he has pain with repetitive bending." The examiner opined the Veteran demonstrated no additional functional impairment due to weakened movement, excess fatigability, or incoordination, even with repeated use or during flare ups. 

During the entire appeal period, the Veteran's back disability manifested with pain, a limitation in forward flexion of 70 degrees, at worst, and a combined range of motion of greater than 120 degrees but less than 235 degrees. Specifically the ranges of motion demonstrated during the October 2008 and July 2013 VA medical examinations show the Veteran's symptoms warrant a 10 percent disability rating under the General Rating Criteria. All of the evidence noted above shows that the Veteran did not experience additional limitations of motion caused by flare ups or repetitive testing. 

The Veteran contends the July 2013 VA examiner noted that thoracic kyphosis of 40 degrees with forward flexion indicates an abnormal spinal contour that warrants a higher rating. However, the examiner did not note an "abnormal kyphosis" as a result of guarding or muscle spasms. VA examination reports, VA and private medical treatment records and the Veteran's lay statements do not indicate that this disability showed any signs of forward flexion of 60 degrees or less for the lumbar spine, favorable or unfavorable ankylosis of the entire lumbar spine, or unfavorable ankylosis of the entire spine during the appeal period. Thus, the Veteran's symptoms do not warrant a rating in excess of 10 percent during the appeal.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the criteria of the DeLuca and Mitchell rulings, but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period. The range of motion testing conducted during the medical evaluations considered the thresholds at which pain limited motion. The Veteran reported flare-ups of his symptoms and additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, and incoordination at the October 2008 VA medical examination. However, even though there is evidence of reduced forward flexion and overall range of motion, and even after considering the effects of pain and functional loss, forward flexion is not limited to 60 degrees or less for the thoracolumbar and the combined range of motion is not limited to 120 degrees or less. Thus, a higher rating under these provisions is not reflected in the Veteran's disability picture. 

The Board has also considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS lasting a total of at least two, but less than four, weeks during any 12-month period on appeal. All of the medical evidence shows that the Veteran denied having any incapacitating episodes during the previous 12 months. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the Veteran's back. The Veteran has routinely denied bladder and bowel dysfunction symptoms. Although the Veteran demonstrated mild radiculopathy symptoms at the July 2013 VA examination, the examiner did not diagnosis the Veteran with mild radiculopathy following physical and neurological examinations. Thus, separate ratings are not appropriate for any neurological abnormalities at this time. 

Accordingly, the evidence does not show that a disability rating in excess of 10 percent for a back disability is warranted during the appellate period. 38 C.F.R.       § 4.71a, DC 5237. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim must be denied. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Extra-Schedular and Total Disability Rating Considerations

The Board has also considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made. 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the record does not establish that the rating criteria are inadequate. 

The medical findings, including pain, tenderness, reflexes, and range of motion measurements are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, that he has constant pain and that his spinal contour is worse than is reflected by the assigned rating. 

In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted.

A claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran has not reported and the evidence does not reflect, that his disability renders him unemployable. The most recent VA medical examination noted the Veteran's condition did not impact the Veteran's ability to work beyond pain while bending. The Veteran has contended his pain distracts him during work, but these symptoms have not manifested to such a degree as to impact the Veteran's ability to maintain or obtain employment. Accordingly, the Board concludes that a claim for a TDIU has not been raised.


      `ORDER

A disability rating in excess of 10 percent for a back disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


